Citation Nr: 0001304	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of 
cerebrovascular fluid leak and meningitis with lacunar 
infarct, organic brain syndrome and headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from June 1948 to January 
1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO), which assigned a 10 percent rating for 
residuals of cerebrovascular fluid leak and meningitis with 
lacunar infarct, organic brain syndrome and headaches, 
granted pursuant to 38 U.S.C.A. § 1151 (West 1991).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

According to sworn testimony, the appellant seeks service 
connection for epilepsy secondary to cerebrovascular fluid 
leak and meningitis.  This issue is referred to VARO for 
appropriate action.


FINDING OF FACT

The appellant's residuals of cerebrovascular fluid leak and 
meningitis with lacunar infarct and obstructive brain 
syndrome are currently manifested by subjective complaints of 
headaches, dizziness, and memory and concentration problems, 
absent a diagnosis for multi-infarct dementia associated with 
brain trauma


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of cerebrovascular fluid leak and meningitis 
with lacunar infarct, organic brain syndrome and headaches, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 8045-9304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA hospital records reflect that the appellant underwent a 
left Caldwell-Luc ethmoidectomy with right antrostomy in June 
1981 that resulted in cerebrovascular fluid leak.  This is a 
recognized complication of this procedure and the appellant 
signed an informed consent form.  The appellant also 
developed meningitis with lacunar infarct, and later 
headaches and memory problems.

VA hospital discharge report dated January 1982 includes 
diagnoses for history of rhinorrhea and status post Caldwell-
Luc ethmoidectomy.  On admission, the appellant reported 
chronic rhinorrhea that he related to a cerebrovascular fluid 
leak.  He stated that the fluid runs out of his nose 
uncontrollable and that he often chokes on the fluid at 
night.

A private psychological evaluation dated August 1982 reflects 
that the appellant was diagnosed with atypical organic brain 
syndrome.  The examiner noted that there was no apparent 
constriction of interest and that his activity was level was 
primarily limited by his physical condition.  He was able to 
understand simple instructions and to carryout those 
instructions under ordinary supervision, provided that 
psychomotor speed and coordination or intermediate memory are 
not too prominent requirements of the task.

A private psychological evaluation dated February 1984 
reflects a history of disability due to back problems and 
complaints of seizures related to hydrocephalus.  The 
appellant reported visual problems involving dark flashes 
past the left periphery of his vision and involuntary eye 
movements in that direction.  He further reported 
tremulousness of he hands, and a twitching of facial and eye 
muscles, along with memory and concentration difficulties.  
By history, he has excess intracranial fluid pressure.  The 
examiner concluded that the appellant had mild difficulty in 
his ability to comprehend and follow instructions due to 
occasional misunderstandings of the instructions given.  His 
ability to perform complex tasks was assessed as mildly 
impaired and his was deemed capable to perform instructions 
under ordinary supervision.

A private evaluation report by P. Sherman, M.D., dated March 
1984 reflects that the appellant complained of back pain and 
poor concentration with forgetfulness.  The physician stated 
as follows:

This patient has obviously had a rather 
complicated problem since his 
ethmoidectomy and subsequent meningitis.  
It is truly difficult for me to determine 
in an objective way how severe his mental 
sequelae are from the meningitis.  There 
did not appear to be any hard 
neurological signs [sic] other than a 
bizarre pattern of loss of pinprick 
sensation in the lower extremities.

VA hospital discharge report for the period of October to 
November 1984 reflects that the appellant was admitted for 
complaints of drop attacks, 3 in past year, described as a 
sudden falling to the ground, without loss of consciousness, 
but with an inability to move any of his extremities for a 
few seconds.  He recovers from these episodes in a few 
seconds without sequelae.  He denied any residuals of these 
attacks, as well as, incontinence, tonic clonic movements, or 
confusion associated with the event.  He had a questionable 
aura feeling that his bones were crushing.  A CT (computed 
tomography) scan of the head revealed mild enlargement of the 
lateral ventricles consistent with obstructive hydrocephalus.  
A cisternogram was scheduled to rule out cerebral fluid leak, 
but the appellant left before this could be done.  
Historically, the appellant reported left frontal headaches, 
described as a constant dull pain without relieving or 
exacerbating factors.  He denied incontinence, dementia, and 
ataxia.  Pupils were somewhat asymmetric.

Report of VA examination dated September 1986 reflects 
complaints of headache, dizziness, and loss of thought 
process and concentration.

Report of VA neurological examination dated November 1995 
reflects complaints of headaches and memory problems related 
to the cerebrovascular leak in June 1981.  It was noted that 
the appellant lived by himself and that he drove 100 miles 
plus from his home to this medical appointment without 
incident.  Clinical findings reflect that the appellant was 
alert and oriented times three, and that he could do serial 
seven substraction through 5 cycles.  He could spell a word 
forwards and backwards.  He was unable to hold his eyes still 
during optic examination, but he was able to recognize all 
fields of vision on gross confrontation.  He was further able 
to read (with eyeglasses) a paper.  Motor examination was 4/5 
strength throughout, with give away strength in the lower 
legs.  He had fairly normal gait and normal sensory function.  
The examiner in consultation with another physician concluded 
that the appellant was neurologically intact.  A review of a 
1994 MRI (magnetic resonance imaging) study revealed some 
lacunar infarct in the centrum semiovale bilaterally, but no 
other intracranial abnormalities were seen.  The examiner 
found that no further neurological work-up was required for 
the appellant.

VA outpatient treatment records dated between 1989 and 1995 
reflect complaints of right arm jerking, which resolve 
without sequelae, and memory and concentration problems.

By a rating decision dated November 1995, service connection 
for residuals of cerebrovascular fluid leak and meningitis 
with lacunar infarct, organic brain syndrome and headaches, 
was established at the 10 percent disability level under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  The appellant 
subsequently voiced disagreement with the disability 
evaluation assigned.

A letter dated July 1996 from A. Segal, M.D., reflects that 
the appellant reported a history of meningitis and brain 
damage, along with post-meningitis strokes.  The physician 
found only some mild right-sided weakness, memory loss and 
headache.  It was noted that there was no change in his 
symptoms, and that he was stable.  It was further noted that 
there was no evidence of raised intracranial pressure and 
speech was normal.  The physician indicated that there were 
chronic headache complaints with some organic basis of many 
years' duration.  He was placed on Elavil and Depakote.  A 
letter dated August 1996 from Dr. Segal reflects that the 
appellant was doing well on his medications, with reduced 
complaints of headache and no side effects from the 
medications.  A letter dated November 1996 from Dr. Segal 
reflects that the appellant stopped taking his Depakote on a 
regular basis and his headaches reportedly returned.  The 
appellant was advised to continue his medications to prevent 
the onset of headache.

In November 1996, a personal hearing was conducted.  The 
appellant testified that, due to cerebrovascular fluid leak 
and meningitis, he sustained strokes called drop attacks and 
that he suffers from poor memory and concentration.  He 
described his headaches as severe and associated with nausea.

In a January 1997 letter, Dr. Segal responded to a letter 
from the appellant that reflects complaints of involving car 
headlights.  The physician advised the appellant that this 
"must be due to the brain damage you developed when you had 
meningitis" and that he should wear sunglasses with a 
polarizing lens.

VA outpatient treatment notes dated May to October 1998 are 
negative for complaints relative to residuals of 
cerebrovascular fluid leak and meningitis with lacunar 
infarct, organic brain syndrome and headaches.


ANALYSIS

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  38 C.F.R. § 
4.124a, Diagnostic Code 8045.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

The appellant's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.  In this case, recent VA neurological examination in 
November 1995 determined that the appellant was essentially 
neurologically intact.  Although the appellant claims to have 
had drop attacks in 1984 for which he admitted himself to a 
VA hospital, the records is silent for complaints of any 
further episodes.  The appellant's primary complaints, which 
he relates to the cerebrovascular fluid leak and meningitis, 
are headaches, poor concentration, and memory difficulties.  
However, we observe that various psychological evaluations of 
record shows that the appellant has no apparent constriction 
of interest, that his activities were primarily restricted by 
physical ailments, and that he was capable of carrying-out 
simple instructions provided intermediate memory was not too 
prominent a requirement.  There is no diagnosis of record for 
multi-infarct dementia associated with brain trauma.

Upon consideration of the appellant's description of his 
symptoms, coupled with the objective findings of record, the 
Board finds no basis for an increased rating for residuals of 
cerebrovascular fluid leak and meningitis with lacunar 
infarct, organic brain syndrome and headaches.  The Board is 
constrained by the rating schedule, which specifically 
prohibits the assignment of a rating in excess of 10 percent 
where there is not a diagnosis of multi-infarct dementia 
associated with brain trauma.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for residuals of cerebrovascular fluid 
leak and meningitis with lacunar infarct, organic brain 
syndrome and headache.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER 

An increased rating is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

